Citation Nr: 0033638	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-17 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date previous to October 1, 1998, 
for the reinstatement of Department of Veterans Affairs 
dependency and indemnity compensation benefits as the 
surviving spouse of the veteran following termination of 
remarriage.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hilary L. Goodman


INTRODUCTION

The veteran, who served on active duty almost continuously 
from February 1952 to December 1971, died in March 1976.

This appeal arises from a June 1999 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas that the appellant was entitled to the 
resumption of VA dependency and indemnity compensation 
benefits as the unremarried surviving spouse, effective from 
October 1, 1998.


FINDINGS OF FACT

1.  The appellant's marriage to the veteran was terminated by 
the veteran's death in March 1976; she was awarded, effective 
March 1, 1976, dependency and indemnity compensation benefits 
as the surviving spouse of the veteran.

2.  The appellant married her second husband in May 1984, and 
her award of dependency and indemnity compensation benefits 
was terminated after the RO was advised of the remarriage the 
following month.

3.  The appellant's marriage to her second husband was 
terminated by his death in May 1996.

4.  Prior to October 1, 1998, the legal criteria for 
reinstatement of dependency and indemnity compensation 
benefits after a surviving spouse remarries were that the 
disqualifying marriage had to have been void, or annulled by 
a court having basic authority to render annulment decrees, 
or terminated prior to November 1, 1990, by death or by a 
divorce proceeding which was commenced prior to November 1, 
1990.
CONCLUSION OF LAW

As the termination of the appellant's marriage to her second 
husband as the result of his death was subsequent to October 
31, 1990, and constituted a legal bar to the resumption of 
her dependency and indemnity compensation benefits as the 
surviving spouse of the veteran prior to the June 9, 1998, 
change in the law, an effective date previous to October 1, 
1998, for the resumption of dependency and indemnity 
compensation benefits may not be assigned.  38 U.S.C.A. 
§§ 101, 103, 1311, 5110 (West 1991) (as amended by Pub. L. 
101-508, Pub. L. 102-86, effective November 5, 1990, and Pub. 
L. 102- 568, effective October 29, 1992); 38 C.F.R. § 3.55 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The relevant facts in this case are not in dispute.  The 
appellant and the veteran were married from June 1954 until 
the veteran's death in March 1976.  Shortly thereafter, 
entitlement to VA dependency and indemnity compensation 
benefits was granted.  The appellant remarried in May 1984, 
at which time her dependency and indemnity compensation 
benefits were terminated.  The appellant's second marriage 
was terminated by the death of her second husband in May 
1996.  In December 1997 she initiated a claim for the 
reinstatement of her dependency and indemnity compensation 
benefits.

Prior to November 1990, the provisions of 38 U.S.C.A. 
§ 103(d) and 38 C.F.R. § 3.55(a)(4) allowed for reinstatement 
of VA death benefits to surviving spouses whose benefits had 
been terminated because of remarriage upon termination of the 
disqualifying marriage by a death, divorce, annulment, or if 
the remarriage was declared void.  Those provisions were 
amended by the Omnibus Budget Reconciliation Act of 1991, 
Pub. L. No. 101-508, § 8004, 104 Stat. 1388- 348 (Nov. 5, 
1990), to create a permanent bar to reinstatement of VA death 
benefits for those surviving spouses whose disqualifying 
marriage had been terminated by death and whose claim for 
reinstatement of benefits was not filed before November 1, 
1990. See Veterans Benefit Act of 1992, Pub. L. No. 102- 568, 
§ 103, 106 Stat. 4320, 4322 (Oct. 29, 1992).

The provisions noted in the above paragraph remained in 
effect until June 9, 1998, at which time Section 8207 of HR 
2400 (Public Law 105-178) was signed.  This bill added a new 
subsection (e) to 38 U.S.C. § 1311, which governs the payment 
of dependency and indemnity compensation to a surviving 
spouse.  Section 1311(e)(1) provides that remarriage shall 
not bar a surviving spouse's eligibility for dependency and 
indemnity compensation if the remarriage is terminated by 
death, divorce, or annulment (unless VA determines that 
divorce or annulment was secured through fraud or collusion) 
and Section 1311(e)(2) provides that dependency and indemnity 
compensation is not barred if a surviving spouse ceases 
living with another person and holding himself or herself out 
openly to the public as that person's spouse.

In effect, subsection (e) of Section 8207 reinstituted the 
pre-1990 rules for the reinstatement of eligibility for 
dependency and indemnity compensation benefits under 38 
U.S.C.A. § 1311, setting out that a surviving spouse who 
remarries after the death of a veteran can be reinstated as 
surviving spouse, for the purposes of being eligible for 
reinstatement of dependency and indemnity compensation 
benefits, when that subsequent marriage terminates.  The law 
precludes payment under the new 38 U.S.C.A. § 1311(e) for any 
month prior to October 1998.  PL 105-178 § 8207, 112 Stat. 
495 (June 9, 1998).  Accordingly, the appellant's dependency 
and indemnity compensation benefits were reinstated effective 
October 1, 1998.

In its March 1998 decision, the RO had concluded that since 
the appellant had remarried after the veteran's death and her 
claim was filed after October 31, 1990, she was not entitled 
to reinstatement of benefits as the Congressional Omnibus 
Budget Reconciliation Act of 1990 had provided that a 
remarried spouse could no longer reestablish benefit 
eligibility even if the remarriage was terminated by death, 
as remarriage was now a bar to receiving such benefits.  In 
June 1999, pursuant to the new law, the appellant was 
properly found by the RO to be entitled to the restoration of 
dependency and indemnity compensation benefits, effective in 
October 1998.

The appellant contends that she should be entitled to 
restoration of her dependency and indemnity compensation 
benefits prior to October 1998 as it is her belief that it 
should have been the intent of Congress to "grandfather" 
protection to individuals who remarried prior to November 1, 
1990 and that the bar to reinstatement should have applied 
only to remarriages after November 1, 1990.

The appellant does not dispute that as of November 1, 1990, 
she was married to a person other than the veteran.  However, 
she argues that, as it was her understanding at the time of 
her decision to remarry that she could resume her VA benefits 
if the remarriage was terminated, she should be entitled to 
receive dependency and indemnity compensation benefits from 
the date of her second husband's death, prior to October 
1998.  The appellant has asked this Board to exempt her from 
the operation of the law by creating an exception that was 
not included in the law when it was enacted.  The Board can 
only abide by the laws as enacted, and has no power to create 
an exception to a statute.  The appellant and her 
representative have cited no relevant statutory or regulatory 
authority for the exemption that she seeks.

The Board is bound by the laws enacted, and by VA 
regulations. 38 U.S.C.A. § 7104.  There is no possible 
provision to allow for a grant of the benefit sought on 
appeal as the statutory and regulatory requirements are shown 
not to have been met.  The legal criteria, not the facts, are 
dispositive of the issue.  The appellant has failed to state 
a claim upon which relief could be granted, and, as a matter 
of law, the claim must be denied.  Accordingly, the 
appellant's claim for entitlement to the reinstatement of VA 
dependency and indemnity compensation benefits prior to 
October 1998 must be denied, due to the absence of legal 
merit or lack of entitlement under the law.  It is herein 
noted that the benefit of the doubt doctrine is inapplicable 
as the law is dispositive.


ORDER

Entitlement to an effective date previous to October 1, 1998, 
for the reinstatement of VA dependency and indemnity 
compensation benefits as the surviving spouse of the veteran 
following termination of remarriage is denied.



		
	John E. Ormond, Jr.
	Veterans Law Judge
	Board of Veterans' Appeals



 

